COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Consuelo Kight and Andrew Ryan Kight a/k/a Ryan
                             Kight
Appellate case number:       01-21-00434-CV
Trial court case number:     2020-15441
Trial court:                 80th District Court of Harris County
        On August 10, 2021, relators, Consuelo Kight and Andrew Ryan Kight, also known
as Ryan Kight, filed a petition for a writ of mandamus “challenging the trial court’s
decision to retain jurisdiction over this case despite being deprived of subject-matter
jurisdiction by the ecclesiastical abstention doctrine.”
        In connection with its petition for writ of mandamus, relators also filed a “Motion
to Stay,” requesting that this Court stay the August 16, 2021 trial setting pending resolution
of this mandamus proceeding. Relators’ motion to stay is granted. The August 16, 2021
trial setting stayed. This stay is effective until disposition of relators’ petition for writ of
mandamus or further order of this Court.
       The Court further requests a response to the petition for writ of mandamus from real
party in interest, Kenneth Smith, as Trustee of Park Temple Baptist Church. The response,
if any, must be filed with this Court within fifteen days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_____
                    Acting individually  Acting for the Court

Date: ___August 12, 2021_____